FILED
                            NOT FOR PUBLICATION                             APR 18 2012

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



GUILLERMINA GONZALEZ DE                          No. 06-73100
JIMENEZ,
                                                 Agency No. A079-519-905
              Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

              Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted April 17, 2012 **


Before: LEAVY, PAEZ, and BEA, Circuit Judges.

       Guillermina Gonzalez de Jimenez, a native and citizen of Mexico, petitions

pro se for review of the decision of the Board of Immigration Appeals denying her

fourth motion to reopen removal proceedings.


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In her opening brief, Gonzalez de Jimenez contends that she is eligible for

cancellation of removal.

      By not raising any arguments concerning the BIA’s dispositive

determination that her fourth motion to reopen was numerically-barred, Gonzalez

de Jimenez has waived any challenge to that decision. See Martinez-Serrano v.

INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996).

      PETITION FOR REVIEW DENIED.




                                         2                                   06-73100